 
 

gis

  
 
  

 

pegs
.!

” of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments

_ Received Ae \ “OO ASZ

  

 

"AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) * : , Page lofi ce

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

 

 

 

United States of America JUDGMENT IN A CRIMINAL CASE
y, mo (For Offenses Committed On or After November 1, 1987)
Jesus Manuel Jimenez-Espinoza - . Case Number: 3:19-mj-24207
Julie A Blair
Defendant's Attorndy
REGISTRATION NO. 90912298 . F L E D
THE DEFENDANT: | | OCT 18 2019
pleaded guilty to count(s) 1 of Complaint
C1 was found guilty to count(s) sounnen DistRioy ore penis L
- after a plea of not guilty. BY. DEPUTY
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) oe 1
(} The defendant has been found not guilty on count(s)
CL] Count(s) - dismissed on the motion of the United States,
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

JX TIME SERVED | Oo days

 

Assessment: $10 WAIVED  [&] Fine: WAIVED —— .
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in ~
the defendant’s possession at the time of arrest upon their deportation or removal.

(] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days

imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, October 18, 2019
Date of Imposition of Sentence

DUSM | . HONORABLE BARRY M. KURREN
: UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy : 3:19-mj-24207

 

 

 
